OFFICE   OF THE ATTORNEY        GENERAL     OF TEXAS
                               AUSTIN




Honorable B. Edward Johnson
0ouJlty kttorney
Hood county
Granbuty,  Texas

mar   sir:




          we quote the roll
83,1941, requesting an opin

             Wofns two and a
      round it ne00aaary to
      way for the oonatruotl




      fore massa                                  e warrants or
      bonds to fin

                                        entered into 6 oon-
                                        w, who egresd to fur-




      purely to the faot that t&s bonds are more market-
      able than wfirrant6, even thou& the nature or
      the eeourity be essentially the same.

           *During the enming t-e, the Investment
      tlrm hee received two issue8 of re-iundlng bonds
Honorable H. Edward Johneon, Page ,2




    and are currently canpletlag the matter by the
    lasuance o? one additional bond issue. ?ha me-
    chanlce of each operation have been essentially
    the ame, In that the county first authorizes
    the Issuance of scrip warrants and time warrant8
    to fund such acrlp. The county purchases the
    right-or-way, making papent for same by means
    of a scrip warrant, which warrant la purchaeed
    by the Investment firm at face value, thereby
    providing the actual money to the seller o? such
    right of way.

          *AS holders o? the script warranta, the ln-
    vestment ?lrm, then makes an exchange with the
    county for the prevlouely authorized time warrants
    and thus the pqO6r becomes more bankable. Shehen
    suiilclent tfne warrant8 have been lrraued, tbo
    oountg authorkee   the 18suanoe of refunding bonde,
    which bonds are then exohanged ?or the time war-
    rants whloh the lnlielrtmentfirm now hold, and tha
    rlnal rorm o? this finanalag Is then completed.
    The rerunding bonds mature serially over a period
    of years,  and a8 same mature, are SInally paid
    by the oounty. Maturity o? these bond8 will    pro-
    bably run to SIrteen yeara for the longest, and
    up to the premnt   date $l,ZOl.O5,in reiundlng
    bon&e haa matured ena bean pald by thi? 00tanty.

         "The county treasurer a? thle oounty i-e-
    celvea 1% on all receipta and 1% on all dlsrburse-
    manta of moneys for the ocuntg.

         "Under the cirocmetanoee aa outllned above,
    what ?aea,.l? any, would the oounty treasurer
    be entitled to?*

          The order of the commiasloners~ coUrt ?ixbg the
commlsalons to be received by the oounty treasurer o? Hood
County, 113made pursuant to Article 3941, Xevised Civil
Statute&, 1925, which Article FeadEz

          "The oounty treasurer shall receive com-
    mlgsio~e on the moneys received and @d    out by
    him, eald oommleslone to be rhea by order o?
Honorable A. Edward Johason, Page 3




     the oommlealonare court as follows! For recelv-
     ing all moneya, other than echo01 tunas, for the
     county, not exceeding two and one-half per cent,
     and not exceeding two and one-half per cent for
     paying out the samei provided, that he shall re-
     oalve no oommlaeiona for reoeivlng money rrolp his
     predecessor nor for paying over money to his auc-
     oesaor in office.*
           Acoordlng to our interpretation 0s your letter,
your question ie chiefly oonoarnea with the one per cent
(1%) on dlsbureements 0s county tunas. should we be inoor
reot In thle, the language of the statute authorizing oom-
mlrlrlone in coaformlty with whloh the treaeurerl# commlerlona
are based, alluRing the peroentage   "on the monsya received*
and "For receiving all moneys . . . tax the county," ia plain
that upon suoh moneya~~belng reoelv6d; and only when reocrivod,
authorizes the ounmleaione to be 80 Qharged. Under the above
faots, we oan only a6aume that raid oommi8aloar would be baaed
upon said tax reoelpta.ru?d not upo&the amou& expended by
the Investment oompauy in taking up’said   ~scrip or time warrants.
Article ZI, Seotlon 7, o? the Oonstltutlon o? Texas; Baxter
V. Rusk COWS,    11 S. Fj;.(2d) 648.

          irs to the canmlselons payabld on disbursements under
the foregoing statute authorloing.the order   o? your ocmmls-
slonere* court, lfkewles, the commle8lon of "19 on ell ala-
bureementa of moneys for the county* Is for moneys ~pald out
by hl8P and for "paging out the same.* The treasurer Is not
authorized to charge disbursement commlsalon upon the lseu-
anoe of scrip warrant6  or upon the mere cancellation of 6amo
or of time warranta through replaoemeat or exchange by the
iesuancs or refunding bonds. Upon the maturity of each series
of time warrant.8 or refunding bonda, and their cancel~atlon by
payment from the county treasury, the treasurer may legally
charge hie commlselon on the amount paid oub.

           The SollowIng authorities appear to iaupport our
views as expressed her%in: Baylor County v. Taylor,     22 &Ii’.
902; Fanner v. Aranaaa County, 58 6. Y. 607, writ ref.;
Y~cXlnney V. Zoblnaon, Judge, 84 !&ix. 4%Q, 19 S. Vi. 699.

          It la, therefore, the oplaion of this department
that the ccunty treasurer la .not autiborieed to charge a bin-
bursemant commiseion upon eorip and time warrants to be later
refunded Into bonds, but may only oharga such oommlssion on
the amount or such authorleed time warrants or boa&t3 as 61ane
Honorable IL iMward Johnson, Pase 4




ere canceled by payment out of the county treasury.